DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
3.	Claims 1-5, 9-21 are pending. Claims 1-5, 9-21 are under examination on the merits. Claim 1 is amended. Claim 6 is cancelled. Claims 16-21 are newly added. Claims 7-8 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1-5, 9-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
Information Disclosure Statement
6.	The information disclosure statement submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
s 2-4, 19-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 2 recites the limitation "metal ions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-4 being depended on claim 2 are rejected as well. For the purpose of examination against the prior art, claim 2 is construed to recite “the metal ions”. 

Claim 3 recites the limitation "wherein Zn2+ and Cu2+" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 3 is construed to recite “wherein the at least Zn2+ and Cu2+”. 

Claim 4 recites the limitation "wherein a molar ratio of Zn2+ and Cu2+" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 3 is construed to recite “wherein a molar ratio of the at least Zn2+ and Cu2+”. 

Claim 19 recites the limitation "the metal ion Me3" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 19 is construed to recite “the at least one metal ion Me3”. 
Claim 20 recites the limitation "the metal ion Me3" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 19 is construed to recite “the at least one metal ion Me3”. 
Claim 21 recites the limitation "the metal ion Me3" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 19 is construed to recite “the at least one metal ion Me3”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 9-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al. (US Pub. No. 2017/0275468 A1, hereinafter “”468”) in view of  Murakami et al. (JP 2017-058612 A, machine translation, hereinafter “”612”), and Muro et al. (US Pub. No. 2016/014 6986 A1, hereinafter “”986”).

Regarding claim 1: “468 teaching  a coloring composition (Page 1, [0008]) comprising: a metal azo pigment which includes at least one kind of an anion selected from an azo compound represented by Formula (I) or an azo compound having a tautomeric structure of the azo compound represented by Formula (I) (Page 1, [0010]; Page 21, Claim 1), two or more kinds of metal ions (Page 1, [0027] to  Page 2, [0028]), and a melamine compound (Page 1, [0008]; Page 21, Claim 1), a polymerizable compound (Page 8, [0187]; Page 8, [0197]; Page 9, [0215]), and a solvent (Page 8, [0187]; Page 8, [0197]; Page 9, [0218]). “465 does not expressly teach i) the coloring composition, comprising: a basic pigment derivative, and ii) the solvent includes toluene and a solvent other than toluene, and a content of toluene in the coloring composition is 0.1 to 10 ppm by mass. 
Referring to i), “612 teaches a colorant composition for a color filter comprising pigment, a dye derivative having a basic group, an organic solvent, and a pigment dispersant, wherein the pigment dispersant is a pigment dispersant (Page 7/49, [0007]; Page 26/49, [0064]-[0065]; Page 27/49, [0068]-[0070]) with benefit of providing a pigment dispersant which is effective for 
Referring to ii), “986 teaches a colored composition (Page 1, [0009]) comprising a dye multimer (A) and a solvent (B) (Page 1, [0012]; Page 64, Claim 1), wherein the concentration of toluene in the colored composition is 0.01 ppm to 13 ppm (Page 2, [0040]; Page 64, Claim 2) with benefit of adjusting the concentration of toluene within these ranges, it is possible for toluene to effectively inhibit hydrophobic components (for example, a curable compound) in the composition from being aggregated to a degree more than necessary. As a result, phase separation does not occur even when placed for an extended long period of time, and thus, a more uniform line width of the pattern can be maintained (Page 2, [0041]). 
In an analogous art of the color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by “468, so as to include the coloring composition, further comprising: a pigment derivative, wherein the pigment derivative is a basic pigment derivative as taught by “612, and would have been motivated to do so with reasonable expectation that this would result in providing a pigment dispersant which is effective for obtaining a colorant composition exhibiting good coloring performance when used as a colorant for a color filter as suggested by “612 (Page 6/49, [0001]; Page 7/49, [0006]). 
 In an analogous art of the color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the solvent by “468, so as to include toluene and a solvent other than toluene, and a content of toluene in the coloring composition is 0.1 to 10 ppm by mass as taught by “986, and would have been motivated to do so with reasonable expectation that this would result in providing to adjust the concentration of toluene within these ranges, it is possible for toluene to effectively inhibit hydrophobic components (for example, a curable compound) in the composition from being aggregated to a degree more than necessary. 

	Regarding claim 2: “468 teaches the coloring composition (Page 1, [0008]), wherein the metal azo pigment includes the anion, the metal ions including at least Zn2+ and Cu2+, and the melamine compound (Page 1, [0017]-[0025]); Page 21, Claim 1).

Regarding claim 3: “468 teaches the coloring composition (Page 1, [0008]), wherein the at least Zn2+ and Cu2 are contained in a total amount of 95% to 100% by mole based on 1 mol of all the metal ions in the metal azo pigment (Pages 1-2, [0027]). 

 Regarding claim 4: “468 teaches the coloring composition (Page 1, [0008]), wherein a molar ratio of the at least  Zn2+ to Cu2+ in the metal azo pigment is Zn2+ : Cu2+ = 199:1 to 1:15 (Page 2, [0028]).

Regarding claim 5: “468 teaches the coloring composition (Page 1, [0008]),  wherein the melamine compound in the metal azo pigment is a compound represented by Formula (II) as set forth (Page 1, [0020]-[0026]; Page 21, Claim 1).

Regarding claims  9,12: The disclosure of “468 in view of “612, and “986  is adequately set forth in paragraph above and is incorporated herein by reference. “ 468 teaches a process for producing color filters for liquid-crystal displays with the photoresist, the process comprising a) applying the photoresist to a substrate, b) exposing the photoresist by means of a photomask, c) curing, and d) developing to provide a finished colored color filter (Page 21, Claim 20). ”986 teaches a method for producing a color filter, comprising: applying the colored 

Regarding claim 10: “468 teaches a method for producing a film, comprising: applying the coloring composition on a support (Page 1, [0008]; Page 21, Claims 19-20). 

Regarding claim 11: “468 teaches a method for producing a color filter, comprising:
the method for producing a film (Page 1, [0008]; Page 21, Claims 19-20). 

Regarding claim 13: “485 teaches a method for producing an image display device, comprising: the method for producing a film (Page 1, [0008]; Page 21, Claims 19-20). 

Regarding claim 17: “468 teaches the coloring composition (Page 1, [0008]), wherein Zn2+ and Cu2 are contained in a total amount of 99.9% to 100% by mole based on 1 mol of all the metal ions in the metal azo pigment (Pages 1-2, [0027]). 

Regarding claim 18: “468 teaches the coloring composition (Page 1, [0008]), wherein Zn2+ and Cu2 are contained in a total amount of 100% by mole based on 1 mol of all the metal ions in the metal azo pigment (Pages 1-2, [0027]). 

Regarding claims 19-21: “468 teaches the coloring composition (Page 1, [0008]), wherein the metal ions include at least one metal ion Me3, and the at least one metal ion Me3 is at least one selected from the group as set forth (Page 2, [0031]).   

11.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al. (US Pub. No. 2017/0275468 A1, hereinafter “”468”) in view of  Murakami et al. (JP 2017-058612 A, machine translation, hereinafter “”612”), and Muro et al. (US Pub. No. 2016/014 6986 A1, hereinafter “”986”) as applied to claim 1 above, and further in view of Tsuruta et al. (WO 2015/151999 A1, equivalent to US Pub. No. 2017/0012072 A1, hereinafter “”072”).

Regarding claims 14-16: The disclosure of “468 in view of “612, and “986  is adequately set forth in paragraph 10 above and is incorporated herein by reference. “468 in view of “612 and “986  does not expressly teach the polymerizable compound includes a monomer having an ethylenically unsaturated bonding group and a polymer having an ethylenically unsaturated bonding group, the molecular weight of the monomer having an ethylenically unsaturated bonding group is less than 3,000, the C=C equivalent of the monomer having an ethylenically unsaturated bonding group is 50 to 1,000, the molecular weight of the polymer having an ethylenically unsaturated bonding group is 3,000 or more, the C=C equivalent of the polymer having an ethylenically unsaturated bonding group is 100 to 5,000, preferably 100 to 4,000 , and the content of the polymer having an ethylenically unsaturated bonding group is 5 to 500 parts by mass with respect to 100 parts by mass of the monomer having an ethylenically unsaturated bonding
group.
	However, “072 teaches an infrared sensor which has an infrared transmitting filter and a 
near-infrared absorbing filter (Page 1, [0003]) comprising  KAYARAD DPHA (manufactured by Nippon Kayaku Co., Ltd., dipentaerythritol hexaacrylate, C=C equivalent=96) (Page 47, [0200]) 
In an analogous art of the color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by “468, so as to include the polymerizable compound includes a monomer having an ethylenically unsaturated bonding group and a polymer having an ethylenically unsaturated bonding group, the molecular weight of the monomer having an ethylenically unsaturated bonding group is less than 3,000, the C=C equivalent of the monomer having an ethylenically unsaturated bonding group is 50 to 1,000, the molecular weight of the polymer having an ethylenically unsaturated bonding group is 3,000 or more, the C=C equivalent of the polymer having an ethylenically unsaturated bonding group is 100 to 5,000, preferably 100 to 4,000, and the content of the polymer having an ethylenically unsaturated bonding group is 5 to 500 parts by mass with respect to 100 parts by mass of the monomer having an ethylenically unsaturated bonding group as taught by “072, and would have been motivated to do so with reasonable expectation that this would result in providing a curable compound as the polymerizable compound (Page 47, [0196]) in order to improve heat resistance, and the crosslinking efficiency of the colored composition as suggested by “072  (Page 47, [0196]). 

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-5, 9-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
12/07/2021